Citation Nr: 1014777	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to 
January 1970, to include service in Vietnam.  The Veteran's 
decorations include the Army Commendation Medal with "V" 
device, the Silver Star, the Combat Medical Badge, and the 
Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2007 rating decision in which the RO denied 
service connection for a skin disorder.  In October 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in December 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2008.

In March 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is also of record.

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and an 
opinion by an appropriate physician would be helpful in 
resolving the claim for service connection.

In this case, the Veteran asserts, as a basis of entitlement 
to service connection for his skin disability, in-service 
exposure to herbicide agents.  As the Veteran had service in 
Vietnam during the Vietnam Era, he is presumed to have been 
exposed to herbicides, to include Agent Orange.  See 38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).

Service records reflect that the Veteran served as a combat 
medic in Vietnam.  The January 1970 separation examination 
report includes a notation that the Veteran experienced mild 
chronic acne of the back and neck.

In February 1997, a VA examiner observed a chronic weeping 
dermatitis in the Veteran's groin area.  Another 
contemporaneous examiner noted the presence of deep multiple 
caruncles at the inner aspects of both things as well as 
pedunculated non-verrucous skin tags.

In January 2007, the Veteran told a VA dermatologist that he 
experienced eruptions to his groin area for the previous 
thirty years.  The dermatologist diagnosed hidradenitis 
suppuritiva.

During the March 2010 Board hearing, the Veteran testified 
that he had boils between his thighs during his active duty 
service, which he thought it was "jungle rot.  As a medic, 
he said that he self-medicated with ointments and creams.  He 
asserted that his skin problems have continued from his 
active duty through the present.

The Board notes that the medical records do not reflect a 
diagnosis of chloracne, although the separation examination 
report indicates that he had acne when he left active duty.  
Likewise, although post-service medical records do not 
reference of chloracne, he has been diagnosed with 
hidradenitis suppuritiva-which the Veteran asserts is an 
acneform disease.  As chloracne and other acneform disease 
are the only skin disabilities subject to presumptive service 
connection on the basis of the Veteran's  presumed herbicide 
exposure, medical clarification is needed regarding whether 
the Veteran's current disability is, indeed, an acneform 
disease subject to presumptive service connection.  See 38 
C.F.R. § 3.307(e).

The Board further notes that, even if the Veteran does not 
have a skin disease subject to presumptive service 
connection, the collective evidence-in particular, the 
documented in-service acne, the Veteran's comments during his 
Board hearing concerning continuity of his symptoms, and the 
January 2007 examiner's diagnosis-tends to  suggest that the 
Veteran may have a skin disability that may have had its 
origins in service.  However, the record includes no actual 
opinion addressing the medical relationship, if any, between 
any current skin disability, and service. 

Under these circumstances, the Board finds that VA 
examination to obtain a medical opinion that addresses the 
above-noted points is needed to resolve the claim for service 
connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
McLendon,  20 Vet. App. at 79.

Accordingly, the RO should arrange for the Veteran to undergo 
VA dermatology examination, by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection for a skin disability (as the original claim will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The letter to the Veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
a reasonable time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo VA 
dermatology examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should identify all current 
skin disability/ies, specifying whether 
the Veteran currently has chloracne or 
other acneform disease consistent with 
chloracne.  If not, with respect to each 
diagnosed skin  disability (other than 
chloracne or other acneform disease 
consistent with chloracne), the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the disability had its onset in or is 
otherwise medically related to service.  
In rendering the requested opinion, the 
physician should specifically consider and 
discuss the in and post-service medical 
records, the Veteran's contentions, and 
his presumed in-service herbicide 
exposure.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


